         Case 1:20-cr-00594-AJN Document 18 Filed 01/18/21 Page 1 of 18
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      January 18, 2021

VIA ECF
The Honorable Alison J. Nathan
United States District Court
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Kevin Dion Rolle, Jr., 20 Cr. 594 (AJN)

Dear Judge Nathan:

        The Government respectfully submits this letter motion in support of detention on the
ground that the defendant Kevin Dion Rolle, Jr. (“Rolle” or “defendant”), poses an extreme risk
of flight, and there is no condition or combination of conditions that will reasonably assure the
appearance of the defendant as required. See 18 U.S.C. § 3142(e)(1).

        On October 30, 2020, Rolle was ordered detained at an initial appearance pursuant to
Federal Rule of Criminal Procedure (“Rule”) 5(c)(3) before United States Magistrate Judge
Marshal D. Morgan in the District of Puerto Rico following a determination that the court had not
seen “a more perfect case that demonstrates substantial risk of flight than this one.” (See October
30, 2020 5(c)(3) Presentment Transcript, D. P.R. (MDM), attached hereto as Ex. A at 31:5-7.)
Since that determination, additional facts have been discovered that weigh even more heavily in
favor of Rolle’s continued detention. Specifically, as outlined below, the facts demonstrate that
Rolle has provided numerous inconsistent statements to U.S. authorities in an effort to present any
story that best suits his present circumstances. Were they to be seriously entertained, Rolle’s
pattern of inconsistent statements would leave even the most basic facts about the defendant,
including his name, residence, legal status, and family status, unknownable. His claims about his
identity, history, and intention to return to Court to face the present charges should be rejected out
of hand. Under these circumstances, combined with the nature of the offense, Rolle should
continue to be detained.

I.     Background

       A. The Charged Offenses

       On October 28, 2020, Rolle, a Bahamian citizen, was arrested at the airport in San Juan,
Puerto Rico, approximately two weeks after returning from a multi-week international trip in or
around September 2020, based on a complaint charging Rolle with one count of wire fraud, in
           Case 1:20-cr-00594-AJN Document 18 Filed 01/18/21 Page 2 of 18

                                                                                              Page 2


violation of 18 U.S.C. § 1343; one count of conspiracy to commit wire fraud, in violation of 18
U.S.C. § 1349; one count of aggravated identity theft, in violation of 18 U.S.C. § 1028A; and one
count of passport forgery, in violation of 18 U.S.C. § 1543 (the “Complaint”). (Dkt. 1, and
attached hereto as Ex. B.) As detailed further in the Complaint, since at least 2015 until the time
of Rolle’s arrest on October 28, 2020, Rolle participated in what is known by various credit card
companies as a “bust-out” scheme whereby the credit card user applies for a credit card and incurs
numerous charges with no intention of paying the balance. As part of this credit card fraud scheme,
Rolle submitted credit card applications and supporting documents to a financial institution (the
“Financial Institution”), which often contained false information. (Ex. B ¶ 7.) After the Financial
Institution issued a credit card in response to the application, Rolle used the credit card for a short
period of time and incurred numerous charges that were left unpaid. (Id.) In connection with this
credit card fraud scheme, Rolle often utilized various individuals’ personal identifying information
(“PII”), including among other things, passports of various nations and other identification
documents. (Id. ¶¶ 7, 10.) To date, Rolle’s credit card scheme has resulted in an estimated loss
amount, since at least 2015, in excess of $1.2 million. (Id. ¶ 7.)

         B. October 30, 2020 Bail Hearing and Determination

         On October 30, 2020, Judge Morgan ordered Rolle detained pending further proceedings
based on risk of flight. At Rolle’s initial appearance, and in opposition to the Government’s
detention application, Rolle asserted, among other things, that he was: (1) a U.S. citizen, residing
in New York; (2) only in possession of a Bahamian passport; (3) a single father of four children—
triplets, who are four years old, and a fourth child, who is three years old; (4) a widower after his
wife, Elena Cavendish, died in a car accident in January 20, 2020, and (5) suffering from several
medical ailments, including
                          . 1 (Ex. A at 12-13, 17, 26.) In opposition, the Government stated that
Rolle was not a U.S. citizen or a legal permanent resident (“LPR”); failed to list any children in
recent immigration filings; had recently traveled multiple weeks abroad despite the self-asserted
medical ailments; lacked verifiable ties to New York; and based on the evidence cited in the
Complaint, had access to multiple passports. (Id. 19-24.) After hearing from both parties, Judge
Morgan found that detention was necessary to ensure Rolle’s appearance based on the grounds
that Rolle, who did not have any verifiable legal status in the United States, made numerous
inconsistent statements to the Puerto Rico Pretrial Services Officer and appeared to have access to
multiple foreign passports. (Ex. A at 31-32.)

         C. Indictment

       On November 5, 2020, a federal grand jury sitting in the Southern District of New York
returned an indictment charging Rolle with wire fraud, in violation of 18 U.S.C. §§ 1343 and 2,
and aggravated identity theft, in violation of 18 U.S.C. §§ 1028A and 2 (the “Indictment”).




1
    An unredacted copy of this letter motion will be provided to the Court and defense counsel.
         Case 1:20-cr-00594-AJN Document 18 Filed 01/18/21 Page 3 of 18

                                                                                           Page 3


       D. January 14, 2021 Southern District of New York Presentment and Arraignment

        On January 13, 2021, Rolle was transferred from the District of Puerto Rico by the United
States Marshals Service (“USMS”) to this District. On January 14, 2021, Rolle was presented and
arraigned on the Indictment before the Honorable Ona T. Wang, Magistrate Judge for the Southern
District of New York. At arraignment, Rolle entered a plea of not guilty. At Rolle’s request, a
detention hearing was set for January 20, 2021 before the Court.

       Prior to his presentment and arraignment, Rolle was interviewed by a Southern District of
New York Pretrial Services Officer. 2 During the course of that interview, it is the Government’s
understanding based on communications with SDNY Pretrial Services that Rolle provided, in sum
and substance, the following personal information:

           •   Citizenship and Passports:
                   o Rolle is not a U.S. citizen, but has a pending adjustment of status petition
                     with U.S. immigration authorities.
                   o Rolle was born in the Bahamas. Rolle denied possessing a Bahamian
                     passport.
                   o Rolle is an Irish citizen and has an Irish passport, which was seized at the
                     time of his arrest.
                             When questioned about the circumstances of his Irish citizenship,
                              Rolle indicated that his grandparents were Irish.
                   o Apart from the referenced Irish passport, Rolle denied possessing any other
                     passport.
           •   Ties to New York:
                   o Since April 2020, Rolle has resided at                                      in
                     Manhattan, New York.
                   o Rolle resided at the             residence with his husband
                     along with Rolle’s four children—biological triplets and an adopted two-
                     year-old daughter.
                             All four children are now residing in Miami, Florida with Rolle’s
                              mother.


2
  On January 15, 2021, SDNY Pretrial Services indicated that the final pretrial service report would
not be available to the parties until on or about January 19, 2021. That day, the Government
contacted the SDNY Pretrial Services Officer who conducted the January 14, 2021 interview to
obtain information regarding the defendant’s statements and SDNY Pretrial Services’ anticipated
recommendation. The Government sought this information in advance of the final report because
of the need to file a written submission in advance of or on January 19, 2021. The Government
outlines Rolle’s statements to SDNY Pretrial Services, as relayed to the Government, in sum and
substance only as relevant to its detention motion.
         Case 1:20-cr-00594-AJN Document 18 Filed 01/18/21 Page 4 of 18

                                                                                            Page 4


                   o Rolle married                 in September 2020, and         presently lives in
                     New Jersey.
                   o Rolle anticipates residing at                                    in Manhattan,
                     New York upon his release.
           •   Employment Status:
                   o President of Cherub College since 2016.
                   o President of Cavendish Technologies, which is located at 1 World Trade
                     Center, 75th Floor, in Manhattan, New York, since March 2020.
           •   Medical Issues:
                   o
                   o
                   o
                   o
                   o
                   o
           •   Mental Health Issues:
                   o
                   o
                   o
           •   Drug Use:
                   o
                   o
                   o


II.    Legal Standard

         Pursuant to 18 U.S.C. § 3145(b), “if a person is ordered detained by a magistrate judge, or
by a person other than a judge of a court having original jurisdiction over the offense and other
than a Federal appellate court, the person may file, with the court having original jurisdiction over
the offense, a motion for revocation or amendment of the order.” The standard of review is de
novo. See United States v. Minnici, 128 F. App’s 827, 828 n.1 (2d Cir. 2005) (summary order)
(citing United States v. Leon, 766 F.2d 77, 80 (2d Cir. 1985)). When conducting this review, the
district court may rely on the record of the proceedings before the magistrate judge and may also
accept additional evidence. United States v. Colombo, 777 F.2d 96, 98 (2d Cir. 1985).
         Case 1:20-cr-00594-AJN Document 18 Filed 01/18/21 Page 5 of 18

                                                                                           Page 5


        Under the Bail Reform Act, 18 U.S.C. §§ 3141 et seq., federal courts are empowered to
order a defendant’s detention pending trial upon a determination that the defendant is either a
danger to the community or a risk of flight. 18 U.S.C. § 3142(e). A finding of risk of flight must
be supported by a preponderance of the evidence. See, e.g., United States v. Patriarca, 948 F.2d
789, 793 (1st Cir. 1991); United States v. Jackson, 823 F.2d 4, 5 (2d Cir. 1987); United States v.
Chimurenga, 760 F.2d 400, 405 (2d Cir. 1985). A finding of dangerousness must be supported by
clear and convincing evidence. See, e.g., United States v. Ferranti, 66 F.3d 540, 542 (2d Cir.1995);
Patriarca, 948 F.2d at 792; Chimurenga, 760 F.2d at 405.

        The Bail Reform Act lists four factors to be considered in the detention analysis: (1) the
nature and circumstances of the crimes charged; (2) the weight of the evidence against the person;
(3) the history and characteristics of the defendant, including the person’s “character . . . [and]
financial resources”; and (4) the seriousness of the danger posed by the defendant’s release. See
18 U.S.C. § 3142(g). Evidentiary rules do not apply at detention hearings, and the Government is
entitled to present evidence by way of proffer, among other means. See 18 U.S.C. § 3142(f)(2);
see also United States v. LaFontaine, 210 F.3d 125, 130-31 (2d Cir. 2000) (Government entitled
to proceed by proffer in detention hearings). Where a judicial officer concludes after a hearing
that “no condition or combination of conditions will reasonably assure the appearance of the
person as required and the safety of any other person and the community, such judicial officer shall
order the detention of the person before trial.” 18 U.S.C. § 3142(e)(1).

III.   Discussion

        For the reasons set forth below, Rolle presents an extreme risk of flight. Every one of the
relevant factors to be considered as to flight risk—the nature and circumstances of the offense, the
strength of the evidence, and the history and characteristics of the defendant—counsel strongly in
favor of detention.

       A. The Nature and Circumstances of the Offense and the Strength of the Evidence

        As outlined in the Complaint, the investigation of the credit card fraud scheme includes
numerous credit card records from the victim Financial Institution, including, among other things,
(i) credit card applications, (ii) merchant documentation, including receipts, identification
information taken at the time of purchase, and surveillance photographs; (iii) fraud investigation
reports; and (iv) credit card purchase data. Based on a review of this information, Rolle has been
linked to at least seven credit cards that have a current outstanding balance in excess of $1.2
million. In support of certain of these credit card applications, Rolle submitted copies of
identification documents belonging to, or purporting to belong to, other individuals, which in
certain instances had been altered to include Rolle’s photograph. The Financial Institution records
are further corroborated by, among other things, insurance reports and voice recordings for certain
items purchased with the fraudulent credit cards, and email search warrant returns for accounts
belonging to Rolle that demonstrate his involvement in the fraud scheme.

       Specifically relevant to a risk of flight determination, the Complaint outlines evidence that
as part of this fraud scheme Rolle has access to and/or the ability to create identification
           Case 1:20-cr-00594-AJN Document 18 Filed 01/18/21 Page 6 of 18

                                                                                          Page 6


documents. (Ex. B ¶ 12.) Rolle’s internet search history between approximately 2019 and 2020,
shows that Rolle searched for and/or reviewed, among other things, the following:
           Passports, birth certificates, and driver’s license from various countries;
                   •   Passports searched for between on or about September 20, 2019 to on or
                       about October 7, 2019:
                                   o “A virgin islands passport”
                                   o “A republic of Taiwan passport”
                                   o “A novelty passport for sale new Granada”
                                   o “A irish passport application”
                                   o “Jamaican diplomatic passport”
                                   o “A grenada passport”
                   •   Birth certificates searched for between on or about September 20, 2019 to
                       on or about October 7, 2019:
                                   o “Northern Ireland birth certificate”
                                   o “St. Kitts and Nevis birth certificate”
                                   o “NY birth certificate”
                                   o “Bahamas birth certificate”
                                   o “false birth certificate irish passport”
                   •   Driver’s licenses searched for between on or about August 28, 2019 to on
                       or about October 7, 2019:
                                   o “Tennessee driver’s license”
                                   o “Russian driver’s license”
                                   o “Delaware driver’s license”
                                   o “United Kingdom driver’s license”
           Forged identity cards, including passports; and
                   •   Visited on or about October 5, 2019:
                                   o https://eurofakeid.com/order-italy/
                                   o http://www.bestpassportsonline.com/
                                   o https://buyfakepassportsandidcards.com/
                                   o Scannable fake identification card collection
                      Searched for on or about October 5, 2019:
                                   o “a drivers license laminated with seal”
                                   o “where in NYC can I get a good fake ID?”
           Case 1:20-cr-00594-AJN Document 18 Filed 01/18/21 Page 7 of 18

                                                                                              Page 7


                                   o “fake passport Roosevelt avenue”
           “How To” videos for purchasing and making false identification documents.
                   •   Videos viewed between on or about March 2018 and October 2019:
                                   o “ID Hologram Overlay Security Adhesive”
                                   o “Authentic with Seals & Keys ID Hologram Overlay”
                                   o “Buy fake and real passport, IDs, driver’s license, social
                                     security . . .”
                                   o “How airport border guards test your passport to see if it’s a
                                     fake”
                                   o “How to make the fake fingerprints (VIRDI)”
(Ex. B ¶ 12(a).)

        In addition to the nature of the offense, which outlines a multi-year fraud scheme, and the
strength of evidence, which suggests that Rolle is capable of obtaining or creating identity
documents to facilitate his flight, Count 2 of the Indictment, aggravated identity theft, in violation
of 18 U.S.C. § 1028A, carries a statutorily required term of two years imprisonment. Here, Rolle,
who has no legal status in the United States, has every incentive to flee to avoid imprisonment and
any deportation consequences.

       B. The History and Characteristics of the Defendant

        The history and characteristics of the defendant also strongly support detention. As
outlined below, Rolle provides inconsistent, self-serving statements with respect to every category
of his background.

            i. Rolle has no legal status in the United States.

        The Government has conferred with the United States Citizenship and Immigration
Services (“USCIS”) as recently as January 13, 2021 regarding Rolle’s lawful status in the country.
Rolle is not a United States citizen or a LPR. On or about August 12, 2020, Rolle filed an I-485
adjustment of status petition, which, if granted, would grant Rolle permanent residency (the “I-
485 Petition”). In connection with his I-485 Petition, on or about August 12, 2020, Rolle also filed
an I-765 petition, which, if granted, would authorize Rolle to work in the United States while his
I-485 Petition is pending (the “I-765 Petition), and an I-131 petition, which if granted, would
authorize Rolle to travel abroad while his I-485 Petition is pending (the “I-131 Petition” and
collectively the “Pending Petitions”). The Government understands that Rolle’s Petitions are
pending at least in part due to an abeyance request issued by law enforcement in September 2020
to ensure that the criminal investigation into Rolle in the United States, with respect to the criminal
charges outlined in the Indictment, would be sufficiently advanced to result in charges before a
final immigration determination and potential deportation order was entered. On January 14, 2021,
the Government issued a letter retracting its abeyance request. The Government understands that,
although Rolle’s Petitions are pending, USCIS has made an initial immigration fraud finding.
           Case 1:20-cr-00594-AJN Document 18 Filed 01/18/21 Page 8 of 18

                                                                                            Page 8


       UCSIS’s fraud finding is supported by, among other things, the multitude of inconsistent
statements Rolle has provided to U.S. authorities on various occasions and outlined further below.

             ii. Rolle is likely in possession of or has the ability to obtain multiple passports.

         To date, Rolle has claimed the following, depending on the circumstances: (1) Rolle only
possesses an Irish passport, which was seized by law enforcement at the time of his arrest in this
matter on October 28, 2020; (2) Rolle only possess a Bahamian passport; (3) Rolle is a citizen
and/or national of the Bahamas, Ireland, and Grenada; (4) Rolle possesses a Grenada passport, and
lost his Bahamian passport; and (5) Rolle has lost or had stolen various Bahamian passports.

         Setting aside for a moment the numerous inconsistent statements with respect to the
number and types of passports in Rolle’s possession, Rolle’s most recent claim on January 14,
2021 to SDNY Pretrial Services that he is only in possession of an Irish passport, which was seized
at the time of his arrest (the “Irish Passport”), is itself tied to Rolle’s chain of frauds. The U.S.
Embassy in Dublin, Ireland has conferred with the Irish passport agency regarding Rolle’s Irish
Passport. According to Ireland, the Irish Passport was issued on or about January 10, 2020, after
an individual presented a U.S. passport in the name of Kevin Dion Cavendish (the “Cavendish
U.S. Passport”) and a handwritten Bahamian birth certificate. 3 The Cavendish U.S. Passport
number belongs to a minor child. As a result, the Cavendish Irish Passport was obtained through
fraudulent means—namely, use of a false and/or altered U.S. passport.

       The table below outlines the various statements regarding foreign passports that Rolle has
provided to U.S. authorities, including SDNY Pretrial Services, between 2019 and 2021. 4

    Source of Statements          Date of                           Statements
                                Statements
    SDNY Pretrial Services      01.14.2021        •   Rolle is an Irish citizen and only possesses
    Interview                                         an Irish passport, in the name of “Kevin
                                                      Cavendish,” which was seized at the time
                                                      of his arrest in Puerto Rico.

                                                  •   Rolle denied having a Bahamian passport,
                                                      despite acknowledging he was born in the
                                                      Bahamas.




3
  The Irish passport agency provided additional identifiers (i.e. passport number, date of birth,
issue date, etc.) contained on the Cavendish U.S. Passport that was submitted to Ireland to obtain
an Irish passport. Photographs of a U.S. passport matching all of the Cavendish U.S. Passport
identifiers were found in search warrant returns for an email address belonging to the defendant.
4
  Where the contents of documents and the actions, statements, and conversations of others are
reported herein, they are reported in substance and in part, except where otherwise indicated.
         Case 1:20-cr-00594-AJN Document 18 Filed 01/18/21 Page 9 of 18

                                                                                           Page 9


 Puerto Rico Initial          10.30.2020        •   Rolle is a U.S. citizen and only possesses a
 Appearance  5(c)(3)                                Bahamian passport. (See Ex. A 17, 26.)
 Hearing

 I-485 Petition               08.12.2020        •   Rolle provided a Bahamian passport
                                                    bearing a specific number, which is valid
                                                    through March 10, 2021 (the “2021
                                                    Bahamian Passport”).

 I-765 Petition               08.12.2020        •   Rolle provided the 2021 Bahamian
                                                    Passport and asserted that he is a citizen of
                                                    the Bahamas, Ireland, and Grenada.

 Customs and Border           06.04.2020        •   Rolle provided a Bahamas Emergency
 Protection    (“CBP”)                              Travel Document issued in Canada without
 Secondary Stop                                     a U.S.-issued visa.

                                                •   Rolle was in possession of driver’s licenses
                                                    from the Bahamas and Grenada.

 U.S. Passport Control        04.27.2020        •   Rolle departed Washington Dulles and
                                                    traveled to London, England, traveling on a
                                                    Dominican Republic passport.

 U.S.     non-immigrant       02.12.2020        •   Rolle provided an Irish passport and
 visa           (“NIV”)                             claimed to be an honorary consul for
 application                                        Ireland.

                                                •   Rolle listed the 2021 Bahamian Passport as
                                                    stolen in Istanbul, Turkey.

 NIV Application              11.22.2019        •   Rolle provided a Grenada passport.

 NIV Application              11.01.2019        •   Rolle provided a Grenada passport.

                                                •   Rolle listed the 2021 Bahamian Passport as
                                                    stolen in Istanbul, Turkey.

                                                •   Rolle also listed a second Bahamian
                                                    passport was lost in Budapest, Hungry and
                                                    a third Bahamian passport was lost in a
                                                    flood.


        On its own, the fact that Rolle has provided numerous inconsistent statements to U.S.
authorities regarding his citizenship status and valid identification documents indicates that he
         Case 1:20-cr-00594-AJN Document 18 Filed 01/18/21 Page 10 of 18

                                                                                              Page 10


poses a serious risk of flight. Yet, added to this fact, it has been determined that the Irish Passport,
which Rolle was traveling on at the time of his arrest was fraudulently obtained using a U.S.
passport number belonging to another individual. Additionally, Rolle claimed to SDNY Pretrial
Services that the Irish Passport was his only passport despite (1) acknowledging at his initial
appearance that he has a Bahamian passport and (2) providing the 2021 Bahaman Passport in
support of the Pending Petitions. The combination of these facts all weigh in favor of detention to
prevent Rolle from fleeing the United States upon release with any number of identification
documents at his disposal or within his ability to create.

           iii. Rolle uses aliases.

       Even Rolle’s surname remains in doubt based on the numerous inconsistent statements
Rolle has provided to U.S. authorities. Rolle appears to acknowledge that his birth name is “Kevin
Dion Rolle, Jr.,” but has since changed his name to “Kevin Cavendish.” Rolle’s motivation for
changing his surname, however, varies according to the occasion.

       The table below outlines the various statements regarding his surname that Rolle has
provided to U.S. authorities, including SDNY Pretrial Services, between 2019 and 2021.

 Source of Statements             Date of                             Statements
                                Statements
 SDNY Pretrial Services         01.14.2021         •   “Kevin Cavendish” is Rolle’s legal name.
 Interview                                             Rolle took the “Cavendish” surname from
                                                       his ex-wife,                .

                                                   •   Rolle is an Irish citizen based on his
                                                       grandparents.

 Rolle’s    Post-Arrest         10.28.2020         •   “Kevin Dion Rolle” is Rolle’s birth name.
 Statements
                                                   •   In 2019, Rolle changed his surname to
                                                       “Cavendish” after (1) he was falsely
                                                       arrested in New York for stealing a Hertz
                                                       rental car and (2) he was mistaken, on
                                                       certain occasions, for a president of a U.S.
                                                       school who shared the “Rolle” surname
                                                       that was accused of misappropriating
                                                       school funds.

 Pending Petitions              08.12.2020         •   “Kevin Cavendish” is listed as Rolle’s
                                                       primary name, and “Rolle” is listed as an
                                                       alias.

                                                   •   In I-765 Petition, Rolle listed his father’s
                                                       birth name as “Kevin Cavendish.”
          Case 1:20-cr-00594-AJN Document 18 Filed 01/18/21 Page 11 of 18

                                                                                               Page 11


    CBP Secondary Stop           06.04.2020         •   “Kevin Dion Rolle, Jr.” is Rolle’s birth
                                                        name.

                                                    •   Rolled uses the “Cavendish” surname for
                                                        professional reasons.

    CBP Secondary Stop           03.12.2020         •   Rolle took his wife’s surname,
                                                        “Cavendish,” after they married.

    NIV Application              11.22.2019         •   “Kevin Cavendish” is listed as Rolle’s
                                                        primary name. Rolle changed his surname
                                                        to “Cavendish” because he intended to
                                                        move to Grenada where “Cavendish” is a
                                                        more common surname.

                                                    •   Rolle listed his father’s birth name as
                                                        “Kevin Dion Rolle.”


       In sum, according to Rolle’s statements, he either changed his surname (officially or
unofficially) to Cavendish at an undefined time in the past because he: (1) derived the surname
from his father, “Kevin Cavendish”; (2) adopted the surname when he married “         Cavendish”;
(3) was falsely accused of stealing a rental car and/or inadvertently mistaken for another “Rolle”
who misappropriated school funds; (4) used the surname for professional reasons; and/or (5)
adopted the surname in anticipation to his move to Grenada.

            iv. Rolle has no verifiable ties to New York.

         Similar to his passport and surname stories, Rolle has no verifiable ties to New York. Prior
to being informed on October 28, 2020, that he was charged with offenses in the Southern District
of New York, Rolle did not list any ties to New York City in various recent statements and
documents to U.S. authorities. To the contrary, Rolle has consistently represented that his
permanent residence is in the Bahamas. Yet in his January 14, 2021 SDNY Pretrial Services
interview, Rolle represented that since April 2020, he has resided at
in Manhattan, New York with his husband,                   , and four children. Although, according
to Rolle,       presently resides in New Jersey, Rolle intends to reside at the                address
if released. 5 According to publicly-available real estate databases, Apartment         is a 624 sq. ft.,
one-bedroom apartment, which raises questions regarding Rolle’s claim that he resided at this
location with his husband and four children. The                         ” address, however, is not
completely foreign to Rolle. As outlined in the Complaint, Rolle applied for a credit card from
the Financial Institution in the name of “Solomon Johnson,” which currently has an outstanding
balance of $192,432.51. (Ex. B ¶ 10(c).) In search warrant returns for an email address belonging
to Rolle, law enforcement recovered a purported Credit Suisse pay stub in the name of “Solomon

5
  The property manager for the 2                       was unwilling to verify occupancy
information for Apartment   absent a court-ordered subpoena.
          Case 1:20-cr-00594-AJN Document 18 Filed 01/18/21 Page 12 of 18

                                                                                          Page 12


Johnson” at                                           (“Credit Suisse Pay Stub”). According to the
Credit Suisse Pay Stub, Solomon Johnson at                   was paid $28,971.63 on July 28, 2017.
Representatives for Credit Suisse have confirmed that the company did not employ anyone
matching the identifiers listed in the Credit Suisse Pay Stub recovered in Rolle’s email account.

       Additionally, Rolle represented to SDNY Pretrial Services that he is the president of
Cavendish Technologies, which is located at 1 World Trade Center in Manhattan, New York on
the 75th Floor. A public search of tenants in 1 World Trade Center does not include Cavendish
Technologies. 6

       The table below outlines the various statements regarding Rolle’s addresses that he has
provided to U.S. authorities, including SDNY Pretrial Services, between 2019 and 2021.

    Source of Statements        Date of                           Statements
                              Statements
    SDNY Pretrial Services    01.14.2021        •   Since April 2020, Rolle has resided at
    Interview                                                          in Manhattan, New
                                                    York with his husband,             , and
                                                    four children.

                                                •   Rolle intends to reside at this address if
                                                    released.

    Puerto Rico Initial        10.30.2020       •   When asked by the court if the Bahamian
    Appearance  5(c)(3)                             consulate should be notified of his arrest,
    Hearing                                         Rolle stated, “No, thank you, your honor. I
                                                    have very little ties to the Bahamas. New
                                                    York is where I am based out of now; so is
                                                    my family. So that is not necessary.” (Ex.
                                                    A at 7.)

                                                •   Rolle informed Puerto Rico Pretrial
                                                    Services that he is a resident of New York,
                                                    (Ex. A at 11-12), and has worked from
                                                    home since his          diagnosis in January
                                                    2020, (Ex. A at 17).

                                                •   Rolle also indicated to Puerto Rico Pretrial
                                                    Services that Rolle lived in New York with
                                                    his wife of two years,                 ,
                                                    and four children until

6
 As of June 16, 2020, Cavendish Technologies, Inc. is a registered entity in the New York State
Division of Corporations records. The business address is listed as 1 World Trade Center, Suite
8500. This address appears to belong to at least one co-working office company that leases virtual
and physical office space for various time periods, including as limited as a per-hour basis.
        Case 1:20-cr-00594-AJN Document 18 Filed 01/18/21 Page 13 of 18

                                                                                          Page 13


                                                      died in a car accident in January 2020.
                                                      (Ex. A at 12-13.)

 Rolle’s    Post-Arrest        10.28.2020         •   Rolle has lived in the Bahamas his entire
 Statements                                           life with the exception of an eight-month
                                                      stay in New York City in 2012.

 I-485 Petition                08.12.2020         •   Rolle provided an address in the Bahamas
                                                      as his permanent residence (“2020
                                                      Bahamas Address”).

                                                  •   Rolle provided a mailing address in Miami,
                                                      Florida as his U.S. mailing address (“2020
                                                      U.S. Mailing Address”), which appears to
                                                      be the address of UPS store.

 I-765 Petition                08.12.2020         •   Rolle provided the 2020 U.S. Mailing
                                                      Address.

                                                  •   Rolle provided a separate address in
                                                      Miami, Florida for his physical U.S.
                                                      address (“2020 U.S. Physical Address”),
                                                      which appears to be office space.

 CBP Secondary Stop            06.04.2020         •   Rolle provided the 2020 Bahamas Address
                                                      as his permanent residence.


       Based on the timeline above, it is evident that Rolle’s ties to New York became
inexplicably stronger following notification that he was charged in this District.

           v. Rolle’s family status is unclear.

        Rolle’s family status is equally opaque as all other categories of his life history. Rolle’s
inconsistent statements make it impossible to accurately determine if he is single, married (and if
so, to whom), a widower and/or divorcee, and/or a father (and if so, to how many children). As
outlined below, in Rolle’s U.S. immigration filings, he listed himself as “single/never married”
with no living children, adopted or biological living anywhere in the world, including any adult
sons and daughters. However, upon arrest in Puerto Rico, when presumably having young
dependents may be considered a factor favoring release, Rolle suddenly declared himself to be a
single, widower, father of four young children—including triplets. (See Ex. A at 12-13.) Yet, as
outlined below, even this recent story was modified during his January 14, 2021 interview with
SDNY Pretrial Services.

       The table below outlines the various statements regarding Rolle’s family status that he has
provided to U.S. authorities, including SDNY Pretrial Services, between 2019 and 2021.
          Case 1:20-cr-00594-AJN Document 18 Filed 01/18/21 Page 14 of 18

                                                                                             Page 14



    Source of Statements         Date of                           Statements
                               Statements
    SDNY Pretrial Services     01.14.2021        •   Rolle is married to              7
                                                                                          since
    Interview                                        September 2020.

                                                 •   Rolle is the biological father of triplets and
                                                     adopted father of another child.

                                                 •   Rolle was previously married to
                                                                 from 2012 until 2017 when they
                                                     divorced.                     has not been a
                                                     part of Rolle’s life since the divorce.

    Puerto Rico Initial        10.30.2020        •   Rolle is a single father of four children who
    Appearance  5(c)(3)                              reside with Rolle in New York. (Ex. A at
    Hearing                                          12-13.) Rolle’s triplets are four years old,
                                                     and his fourth child is three years old. (Ex.
                                                     A at 12.)

                                                 •   Rolle is a widower after his wife of two
                                                     years,                 , died in a car
                                                     accident in January 2020. (Ex. A at 12-13.)
                                                     Rolle lived with                   and their
                                                     children in New York before her death.
                                                     (Ex. A at 12-13.)

    Rolle’s    Post-Arrest     10.28.2020        •   Rolle is in a legal civil partnership with
    Statements                                                          .

                                                 •   Rolle was previously married to
                                                                from 2014 to 2019, when their
                                                     divorce was finalized. Rolle has had no
                                                     contact with her since their divorce.




7
  On January 15, 2021, law enforcement contacted                 to verify the information provided
by Rolle.      stated, in sum and substance, that Rolle and     l have known each other since high
school; Rolle and       are married; Rolle has three children; and       and Rolle lived together in
New York and New Jersey. Pen register data for a number belonging to Rolle, however, indicates
that Rolle received or called a number belonging to         fewer than five times, resulting in less
than one minute of communication, and exchanged approximately three text messages between
July 30, 2020 and Rolle’s arrest on October 28, 2020.
           Case 1:20-cr-00594-AJN Document 18 Filed 01/18/21 Page 15 of 18

                                                                                          Page 15


                                                 •   During the course of their relationship,
                                                     Rolle and                   lived together
                                                     in the Bahamas.

                                                 •   Rolle has four children in Miami, Florida.

    I-485 Petition              08.12.2020       •   Rolle is “single / never married.”

                                                 •   Rolle has no living children, biological
                                                     and/or adopted, anywhere in the world.

    CBP Secondary Stop          06.04.2020       •   Rolle has been married to
                                                               since approximately March
                                                     2020.

                                                 •   Rolle provided           ’s date of birth as
                                                     the same date of birth Rolle listed for
                                                                on his November 1, 2019,
                                                     November 22, 2019, and February 12, 2020
                                                     NIV applications.

    NIV Applications            11.22.2019       •   Rolle is married to                  and
                                11.01.2019           has two children.


       Rolle’s manufactured attempts to establish himself as the primary caretaker of four
children—all of whom he neglected to identify in his I-485 Petition—should be rejected. There is
absolutely no credible evidence to establish that Rolle is the primary caretaker of any child.

             vi. Rolle has a documented history of international travel that runs counter to his
                 alleged medical ailments and any asserted fears of contracting COVID-19.

         Since his initial appearance on October 30, 2020, Rolle has asserted several medical
ailments, including
                     . As outlined in the Government’s December 8, 2020 status letter to the Court,
the Government obtained and preliminary reviewed Rolle’s medical records from the Bureau of
Prisons (“BOP”), which total 198 pages in length and chronical a number of visits by Rolle to the
health services unit at MDC Guaynabo. (Dkt. 5.) 8 The medical records indicate that personnel
affiliated with MDC Guaynabo’s health services unit have evaluated Rolle on a number of
occasions, including the day of his arrest, and monitored and updated Rolle’s prescription


8
 Because the Government anticipates that the thrust of the defendant’s bail application will be
based on his asserted medical conditions, Rolle’s BOP medical records as of December 1, 2020
are attached as Exhibit C. Due to the sensitive medical information contained in Exhibit C, the
Government respectfully requests that it be filed under seal.
         Case 1:20-cr-00594-AJN Document 18 Filed 01/18/21 Page 16 of 18

                                                                                            Page 16


medications, which at the time of the Government’s December 8, 2020 status letter, included
medications for diabetes, high blood pressure, high cholesterol, asthma, and anti-depressants.

        The Government does not dispute that Rolle may suffer from at least some of the medical
conditions Rolle has asserted. Rather it is the Government’s position that Rolle’s BOP medical
records suggest (1) that these conditions are being closely monitored and managed by BOP as
outlined in the Government’s December 8, 2020 status letter, and, (2) there is an indication, based
on certain notations in Rolle’s BOP medical records and Rolle’s travel patterns prior to his arrest,
that the debilitating nature of his self-asserted medical conditions may be inaccurate or, at the very
least, overstated.

        Specifically, prior to Rolle’s arrest on October 28, 2020 in Puerto Rico, numerous sources
of data, including airport surveillance footage, passport travel records, bank records, and pen
register data, establish that Rolle had recently traveled weeks abroad. Specifically, on September
5, 2020, Rolle departed Miami, Florida and traveled to Madrid, Spain, traveling on a Grenada
passport. Rolle remained in Europe for several weeks, traveling to numerous countries, including,
among others, Turkey, Hungry, Germany, and the United Kingdom, before returning the United
States on or about October 10, 2020. Earlier in the year, on June 4, 2020, Rolle was interviewed
by a CBP agent upon Rolle’s arrival to the Dallas / Fort Worth International Airport from Mexico
City, Mexico. At that time, Rolle was in possession of approximately $19,800 and traveling on a
Bahamas Emergency Travel Document. Rolle told CBP, among other things, that he travels
extensively on behalf of the Bahamian government. Prior to that, on or about April 27, 2020, Rolle
departed Washington Dulles and traveled to London, England, traveling on a Dominican Republic
passport. Finally, on or about March 12, 2020, Rolle arrived to Fort Lauderdale, Florida from
Nassau, Bahamas, traveling on a Bahamian passport. 9 In sum, between March 2020 and the time
of his arrest in October 2020, despite the self-asserted dire condition of his medical ailments,
including the need to work from home since January 2020 because of a            diagnosis (Ex. A at
17), and despite the rest of the world avoiding travel because of the COVID-19 pandemic, Rolle
appears to have traveled the world with ease on various foreign travel documents.

        When reviewing Rolle’s BOP medical records in this context, there are certain events that
raise questions about the severity of his conditions.




9
 With respect to international travel, Rolle has not arrived to or traveled from any airport in the
New York region since February 2019. At that time, Rolle indicate to CBP that he lived in the
Bahamas and was traveling to New York for a three-day shopping trip.
         Case 1:20-cr-00594-AJN Document 18 Filed 01/18/21 Page 17 of 18

                                                                                            Page 17




                                                       11


        In sum, the existence of and severity of several of Rolle’s self-reported medical ailments,
in particular, his                   diagnosis and treatment, have yet to be verified by historical
medical records. Rolle’s BOP medical records, however, indicate that Rolle’s physical health and
medications are being closely monitored and managed by BOP, as outlined in the Government’s
December 8, 2020 status letter. Moreover, Rolle’s travel history in 2020 prior to his arrest cast
significant doubts on the debilitating nature or any anticipated COVID-19 concerns that Rolle is
likely to assert. Instead, Rolle’s extensive international travel history on various foreign passports
is another factor, which weighs strongly in favor of detention.




10
  The Government has inquired with defense counsel about any independent verification of
Rolle’s asserted medical conditions. To date, no records have been received.
11
  In a related incident prior to his arrest, on June 4, 2020, Rolle’s secondary interview with CBP
was terminated when Rolle complained of                    and requested medical attention. When
EMS staff arrived, Rolle refused medical transportation to a local hospital for further evaluation
and/or treatment.
        Case 1:20-cr-00594-AJN Document 18 Filed 01/18/21 Page 18 of 18

                                                                                        Page 18


IV.    Conclusion

       As set forth above, the defendant is an extreme risk of flight. The Government respectfully
submits that there are no conditions of bail that would assure the defendant’s presence in court
proceedings in this case. Accordingly, any application for bail should be denied. 12


                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               United States Attorney

                                         by:      /s/ Danielle M. Kudla / Emily A. Johnson
                                               Danielle M. Kudla
                                               Emily A. Johnson
                                               Assistant United States Attorneys
                                               (212) 637-2304 / 2409




12
   On January 15, 2021, SDNY Pretrial Services indicated that it would likely recommend Rolle’s
release with specific conditions, including a curfew and GPS monitoring. The Government
provided SDNY Pretrial Services with certain information contained in this letter motion,
including the fact that Rolle has made numerous inconsistent statements regarding, among other
things, his passports, citizenship, and ties to New York. SDNY Pretrial Services indicated that it
only considers the defendant’s statements and any information that can be verified based on the
defendant’s statements. In this case, Rolle indicated that he could not remember the phone
numbers of anyone who could verify his statements. Therefore, any recommendation for release
is based solely on Rolle’s non-verified statements to SDNY Pretrial Services.
